DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–7, 9, 11 and 13–21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Sassa, US 5,792,229 A is considered one of the closest art. 
Regarding Claim 1:
Sassa discloses a pleated filter element (i.e., wave shaped filter material 410) comprising: a pleated filter media comprising a major upstream face (i.e., see annotated Fig. 25) and a major downstream face (i.e., see annotated Fig. 25) and comprising a plurality of oppositely-facing pleats (i.e., convex crease portion 411 and concave crease portion 412) with a pleat direction and with a plurality of upstream pleat tips (i.e., convex crease portion 411) and upstream pleat valleys (i.e., the valley facing 411) and a plurality of downstream pleat tips (i.e., concave crease portion 412) and downstream pleat valleys (i.e., the valleys facing 412). Sassa Fig. 25, col. 10, ll. 56–65.   The pleated filter media 410 comprises a first corrugated edge (i.e., one of the side portions 413 in annotated Fig. 25,) and a second corrugated edge (i.e., one of the side portions 413 in annotated Fig. 25), and, a first noncorrugated edge (i.e., see annotated Fig. 25) and a second noncorrugated edge (i.e., see annotated Fig. 25). Id. The first corrugated edge 413 comprises a first edge dam of hardened adhesive (i.e., elastic filler 418, which could be hot-melt resin urethane—a hardened adhesive) that occupies the upstream pleat valleys 411 at a location laterally inwardly proximate the first corrugated edge 413 of the pleated filter media 410 and that extends along an entire longitudinal extent of the pleated filter media 410. Id. at Fig. 25, col. 10, ll. 56–65. It is noted here that while Sassa’s embodiment of Fig. 25 does not explicitly show that the first edge dam occupies downstream pleat valleys 412 of the pleated filter media 410 at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media, Sassa discloses that the elastic filler material could fill at least a portion of at least one of the concave and convex spaces. Id. at Abstract. It is therefore concluded that Sassa discloses the embodiment where filler 418 fills the downstream pleat valleys. Additionally, adding fillers at the downstream pleat valleys would not change the principle of operation and no unexpected result is produced. MPEP 2144.04(VI). Furthermore, Sassa discloses that the first edge dam is a first edge seal that is configured so that the first corrugated edge of the pleated filter media is occluded by the first edge seal because Sassa discloses that its elastic filler 418 could be made of hot melt resin urethane, which is known in the art as a seal material. Id. at Fig. 25, col. 10, ll. 56–65. As Sassa’s filler 418 fills the entire valley of the corrugated edge and therefore ‘occludes’ the first corrugated edge. Sassa also discloses that the first edge seal 418 is located laterally inward from the first corrugated edge 413 of the pleated filter media 410 with no part of the first edge seal extending laterally outward beyond the first corrugated edge of the pleated filter media 410. Id. at Fig. 25. It is noted here that Sassa discloses two embodiments with regards to the filler location, a first one with the filler located laterally inward (i.e., e.g. Figs. 25, 31 and 32) and a second one with the filler located laterally outward (i.e., e.g. Fig. 33). Therefore, it is concluded that shifting the position laterally inward/outward of the corrugated edge would not have modified the operation of the filter device and therefore would be an obvious matter of design choice. MPEP 2144.04(VI)(C). 

    PNG
    media_image1.png
    625
    1193
    media_image1.png
    Greyscale

Similarly, Sassa discloses that the second corrugated edge  413 of the pleated filter media 410 comprises a second edge dam of hardened adhesive (i.e., i.e., elastic filler 418, which could be hot-melt resin urethane—a hardened adhesive)  that occupies the upstream first side pleat valleys 411 and the downstream second side pleat valleys 412 of the pleated filter media 410 at a location laterally inwardly proximate the second corrugated edge 413 of the pleated filter media 410 and that extends along the entire longitudinal extent of the pleated filter media 410. Sassa Fig. 25, col. 10, ll. 56–65. The second edge dam 413 is a second edge seal that is configured so that the second corrugated edge of the pleated filter media is occluded by the second edge seal because Sassa discloses that its elastic filler 418 could be made of hot melt resin urethane, which is known in the art as a seal material. Id. at Fig. 25, col. 10, ll. 56–65. As Sassa’s filler 418 fills the entire valley of the corrugated edge and therefore ‘occludes’ the first corrugated edge. The second edge seal 418 is located laterally inward from the second corrugated edge 413 of the pleated filter media with no part of the second edge seal extending laterally outward beyond the second corrugated edge of the pleated filter media 410. Id. at Fig. 25. It is noted here that Sassa discloses two embodiments with regards to the filler location, a first one with the filler located laterally inward (i.e., e.g. Figs. 25, 31 and 32) and a second one with the filler located laterally outward (i.e., e.g. Fig. 33). Therefore, it is concluded that shifting the position laterally inward/outward of the corrugated edge would not have modified the operation of the filter device and therefore would be an obvious matter of design choice. MPEP 2144.04(VI)(C). 
However, Sassa does not disclose its filter media is tightly pleated so that the filter media exhibits a pleat spacing of less than three millimeters and so that adjacent walls of pleats are at least substantially parallel to each other over at least 70 % of the pleat height, on average, and wherein the edge dams maintain the tightly pleated filter media in the tightly pleated configuration. 
Claims 2–7, 9, 11 and 13–21 are allowable as they depend on claim 1. 
Sullivan, US 2015/0375156 A1 (“Sullivan”) is another piece of closest art. 
Regarding Claim 1:
Sullivan discloses a pleated filter element (i.e., pre pleated filter material 10) comprising: a pleated filter media (the filter media of pre pleated filter material 10) comprising a major upstream face (i.e., see annotated Fig. 2B) and a major downstream face (i.e., see annotated Fig. 2B) and comprising a plurality of oppositely-facing pleats (i.e., pleat 30) with a pleat direction and with a plurality of upstream pleat tips (i.e., tops 50) and upstream pleat valleys (i.e., the valley facing top 50) and a plurality of downstream pleat tips (i.e., troughs 40) and downstream pleat valleys (i.e., the valleys facing troughs 40). Sullivan Fig. 2B, [0063] and [0071]. The pleated filter media 10 comprises a first corrugated edge (i.e., the edge proximate adhesive tape 22) and a second corrugated edge (i.e., the edge proximate adhesive tape 26), and, a first noncorrugated edge (i.e., see annotated Fig. 2B) and a second noncorrugated edge (i.e., see annotated Fig. 2B). Id. at Fig. 2B. The first corrugated edge proximate adhesive tape 22 of the pleated filter media 10 comprises a first edge dam of hardened adhesive (i.e., the edge dam formed by adhesive tape 22) that occupies the upstream pleat valleys at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media 10. Id. at Fig. 2B, [0058]. It is noted here that while Sullivan’s embodiment of Fig. 2B does not explicitly show that the first edge dam occupies downstream pleat valleys of the pleated filter media 10 at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media, Sullivan shows an alternative embodiment of Fig. 5B, where Sullivan discloses support elements 60 and 66  in the form of a similar adhesive element as compared to adhesive element 20 or 22 or 26. Sullivan Fig. 5B, [0070]. Sullivan also discloses that the adhesive 60 or 66 could be a hot glue applied to a folding spacing support. Id. Additionally, Sullivan discloses that the adhesive 60 or 66 is inversely proportional to a desired spacing of the pleats in the pleated filter media, e.g., bigger dots smaller spacing. Id. at [0060]. In view of these, it is concluded that it would have been obvious for the first edge dam 22 of Sullivan to also occupy the downstream pleat valleys of the pleated filter media 10 the same way as it occupies the upstream pleat valleys and extends along an entire longitudinal extend of the pleated filter media. Additionally, the first edge dam is a first edge seal that is configured so that the first corrugated edge of the pleated filter media is occluded by the first edge seal as Sullivan discloses that the adhesive is used to seal the sides. Id. at Fig. 7B, [0077]. The first edge seal is located laterally inward from the first corrugated edge of the pleated filter media 10 with no part of the first edge seal extending laterally outward beyond the first corrugated edge of the pleated filter media 10. Id. at Figs. 2B, 2d and 5B.  
Similarly, Sullivan discloses that the second corrugated edge proximate adhesive 26 of the pleated filter media 10 comprises a second edge dam of hardened adhesive (i.e., double sided adhesive tape 26)  that occupies the upstream first side pleat valleys and the downstream second side pleat valleys of the pleated filter media 10 at a location laterally inwardly proximate the second corrugated edge of the pleated filter media 10  and that extends along the entire longitudinal extent of the pleated filter media 10. Sullivan Figs. 2B, 2d and 5B. The second edge dam is a second edge seal that is configured so that the second corrugated edge of the pleated filter media is occluded by the second edge seal as Sullivan discloses that the adhesive is used to seal the sides. Id. at Fig. 7B, [0077]. The second edge seal is located laterally inward from the second corrugated edge of the pleated filter media with no part of the second edge seal extending laterally outward beyond the second corrugated edge of the pleated filter media. Id. at Figs. 2B, 2d and 5B.  
However, Sullivan does not disclose its filter media is tightly pleated so that the filter media exhibits a pleat spacing of less than three millimeters and so that adjacent walls of pleats are at least substantially parallel to each other over at least 70 % of the pleat height, on average, and wherein the edge dams maintain the tightly pleated filter media in the tightly pleated configuration. 
Claims 2–7, 9, 11 and 13–21 are allowable as they depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776